EXHIBIT 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the quarterly Report of TRHF Company Limited, Inc. (the "Company") on Form 10-Q for the quarter ended June 30, 2015 filed with the Securities and Exchange Commission (the "Report"), I, Song Zhilin, Director and Authorized Signatory as Chief Executive Officer and Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the consolidated financial condition of the Company as of the dates presented and the consolidated result of operations of the Company for the periods presented. Date: July 29, 2015 By: /s/ Song Zhilin Name: Song Zhilin Title: Director and Authorized Signatory as Chief Executive Officer and Chief Financial Officer
